DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claims 17-18 recite an embodiment of the applicants' invention directed towards a computer readable storage medium storing a program.  It is noted, however, the recitation of the medium in the specification is not exclusory with respect to non-statutory medium types as no specific and limiting definition of “the medium” is provided.  Thus, under the broadest reasonable interpretation, the full claim scope of "computer readable medium" would include non-statutory mediums such as carrier waves.
	As per the recent USPTO notice signed by director David Kappos on 1/26/2010:  “The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C.j101, Aug. 24,2009; p. 2.”
	The scope of “computer-readable storage medium” therefore includes signal-based mediums.  A signal does not fall within one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) because it is an ephemeral, transient signal and thus is non-statutory.  Since the scope of “the medium" includes these non-statutory instances, claims 17-18 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi et al. (PGPUB 2015/0086034), hereinafter referenced as Lombard in view of Klimanis (PGPUB 2016/0314782).

Regarding claims 1, 12, 15, 17 and 19, Lombardi discloses a sensor, system, method and medium, hereinafter referenced as a system, comprising: 
plural smart sensors connected in a wireless mesh network, wherein each of the smart sensors (plurality of sensors; p. 0041) comprises: 
a computer processor (p. 0041-0042); 
a microphone (p. 0029); 
at least one sensor (p. 0041); and 
a memory storing (p. 0041): 
an operating system (p. 0027); and 
a voice control module (controller; p. 0025), wherein the voice control module of a respective one of the smart sensors is configured to: 
resolve a voice command to determine an instruction, wherein the voice command is received by the microphone of the respective one of the smart sensors (p. 0029, 0041-0042); and 
the first one of the smart sensors detects that the user moves towards a second one of the smart sensors (proximity sensor; p. 0033, 0037, 0046, 0048-0051, 0053-0056); and 
in response to detecting that the user moves towards the second one of the smart sensors, the first one of the smart sensors stops performing the function and the second one of the smart sensors starts performing the function (dynamically change/mute/turn off/standby; paragraphs 0033, 0046, 0049-0050, 0052, 0057), but does not specifically teach using smart speech recognition to determine an identity of a registered user from plural registered users based on the voice command; 
wherein the smart system is configured to: 
accessing user data stored in a user device of the registered user based on the determining the identity of the registered user; and 
carrying out the instruction based on the accessed user data; and 
wherein a first one of the smart sensors performs a function based on the voice command from the registered user.
Klimanis discloses a system comprising:
using smart speech recognition (smart home) to determine an identity of a registered user from plural registered users based on the voice command (registered; p. 0041-0042, 0046); 
wherein the smart system is configured to: 
accessing user data stored in a user device of the registered user based on the determining the identity of the registered user (recognize occupants; p. 0048, 0063-0064; and 
carrying out the instruction based on the accessed user data (instruction; p. 0104); and 
wherein a first one of the smart sensors performs a function based on the voice command from the registered user (voice command; p.0124-0131), to determine registered users.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to allow a device to operate in a personalized fashion.
Regarding claim 2, it is interpreted and rejected for similar reasons as set forth above.  In addition, Klimanis discloses a system wherein: 
the memory stores a cognitive module that is configured to perform a cognitive analysis based on the voice command (occupants behavior; p. 0047); and 
the carrying out the instruction is performed based on the cognitive analysis (occupants behavior; p. 0047).  
Regarding claim 4, it is interpreted and rejected for similar reasons as set forth above.  In addition, Klimanis discloses a system wherein the memory stores a remote interaction module that communicates with a cognitive computing system for an answer to a question contained within the voice command in response to receiving the identity of the registered user (answers natural language questions; p. 0091).  
Regarding claim 5, it is interpreted and rejected for similar reasons as set forth above.  In addition, Lombardi discloses a system wherein the memory stores a cognitive module that is configured to control, based upon the answer, at least one selected from a group consisting of: 
volume of the audio response produced by the speaker (volume of user; p. 0046); 
speed of the audio response produced by the speaker; and 
vocabulary of the audio response produced by the speaker.  
Regarding claim 6, it is interpreted and rejected for similar reasons as set forth above.  In addition, Klimanis discloses a system wherein the answer is determined using cognitive-based natural language question answering (answers natural language questions; p. 0091).  
Regarding claim 7, it is interpreted and rejected for similar reasons as set forth above.  In addition, Klimanis discloses a system wherein the remote interaction module is configured to communicate with the cognitive computing system via an external network (p. 0119).  
Regarding claim 8, it is interpreted and rejected for similar reasons as set forth above.  In addition, Klimanis discloses a system wherein the external network is the Internet and the cognitive computing system is a cloud-based cognitive computing system (cloud-base; p. 0034, 0050-0056).  
Regarding claim 9, Lombardi discloses a system wherein: 
the voice control module that is configured to identify the question in the voice command received at the microphone (query; p. 0029, 0054-0056); and 
the remote interaction module is configured to transmit the question to the cognitive computing system via the external network (query; p. 0029, 0054-0056).  In addition, Klimanis discloses a system wherein:
the voice control module that is configured to identify the question in the voice command received at the microphone (p. 0038, 0080, 0092); and 
the remote interaction module is configured to transmit the question to the cognitive computing system via the external network (p. 0038, 0080, 0092).
Regarding claim 11, Klimanis discloses a sensor wherein the at least one sensor comprises at least one selected from the group consisting of: 
a passive infrared sensor;
a LiDAR (Light Detection and Ranging) sensor; and 
an ultrasonic sensor (p. 0046, 0055, 0063, 0070).
Regarding claim 13, it is interpreted and rejected for similar reasons as set forth above.  In addition, Lomabari discloses a system wherein the first one of the smart sensors plays requested music based on receiving the voice command from the registered user (p. 0029, 0033, 0046, 0049-0050, 0052-0054, 0057).  
Regarding claim 14, it is interpreted and rejected for similar reasons as set forth above.  In addition, Klimanis discloses a system wherein the user data includes at least one selected from the group consisting of: 
a contact list; stored music; credentials for a music streaming service; user preferences; and credentials question and answer system (p. 0095-0097).  
Regarding claim 16, it is interpreted and rejected for similar reasons as set forth above.  In addition, Klimanis discloses a system further comprising performing a cognitive analysis based on the voice command (occupants behavior; p. 0047).  
Regarding claim 18, it is interpreted and rejected for similar reasons as set forth above.  In addition, Lomabari discloses a system wherein the function is with respect to playing music (p. 0029, 0033, 0046, 0049-0050, 0052-0054, 0057).  
Regarding claim 20, it is interpreted and rejected for similar reasons as set forth above.  In addition, Klimanis discloses a system wherein the first one of the smart sensors is configured to perform a first function based on the voice command (command; p. 0125).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lombardi in view of Klimanis and in further view of Mahar et al. (PGPUB 2017/0195625), hereinafter referenced as Mahar.

Regarding claim 3, Lombardi in view of Klimanis discloses a system as described above, but does not specifically teach wherein the memory stores a peer interaction module that is configured to communicate with the additional smart sensor via wireless communication in a mesh network.  
Mahar disclosed a system wherein the memory stores a peer interaction module that is configured to communicate with the additional smart sensor via wireless communication in a mesh network (mesh type environment; p. 0030), to transmit multiple layers carrying coded data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to improve communication quality. 

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi in view of Klimanis and in further view of Folse et al. (PGPUB 2017/0359722), hereinafter referenced as Folse.

Regarding claim 10, Lombardi in view of Klimanis discloses a system as described above, but does not specifically teach a system wherein the remote interaction module is configured to receive the answer to the question from the cognitive computing system by accessing the cognitive computing system based on a subscription tier of the registered user.  
Folse discloses a system wherein the remote interaction module is configured to receive the answer to the question from the cognitive computing system by accessing the cognitive computing system based on a subscription tier of the registered user (p. 0175-0176), to reduce the cognitive burden.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the system as described above, to control access to data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657